Case 1:18-cr-00184-RJD-PK Document 67 Filed 09/06/19 Page 1 of 1 PageID #: 287


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
F. #2017R02001                                      271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    September 5, 2019

By ECF and Email

 Richard Willstatter, Esq.
 200 Mamaroneck Avenue
 Suite 605
 White Plains, New York 10601

 Michael Schneider, Esq.
 One Pierrepont Plaza
 16th Floor
 Brooklyn, New York 11201

                Re:   United States v. Tae Hung Kang and John Won
                      Criminal Docket No. 18-184 (RJD)

Dear Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. This disclosure supplements the government’s earlier
disclosures by letters dated April 17, 2018, May 9, 2018, June 5, 2018, August 6, 2018 and July
9, 2019. The government again requests reciprocal discovery from the defendants.

               Enclosed herewith are copies of transcripts of depositions taken in the matter
United States Commodities & Futures Trading Comm’n v. Safety Capital Mgmt. Inc., 15-CV-
5551 (RJD). As you know, your clients are named as defendants in that matter.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                            By:               /s/
                                                    Lauren H. Elbert
                                                    Assistant U.S. Attorney
                                                    (718) 254-7577

cc: Clerk of the Court (RJD) (by ECF) (w/o enclosures)
